United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1365
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * On remand for reconsideration
      v.                                 * from the United States
                                         * Supreme Court.
Michael Greenlaw,                        *
a/k/a “Mikey,”                           *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: July 29, 2008
                                 Filed: August 13, 2008
                                  ___________

Before MURPHY, HANSEN, and RILEY, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

       In our earlier decision in this case, United States v. Carter, 481 F.3d 601, 611
(8th Cir. 2007) (consolidated with United States v. Greenlaw), we affirmed the district
court1 in all respects except with respect to Michael Greenlaw’s (Greenlaw) sentence.
We vacated Greenlaw’s sentence of 442 months imprisonment and remanded the case




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
to the district court for resentencing.2 Our decision was based on the district court’s
plain error in failing to impose upon Greenlaw the statutory mandatory consecutive
minimum sentence of 25 years for Count 10. Carter, 481 F.3d at 608. In remanding
the case to the district court with instructions to increase Greenlaw’s sentence, we
noted the government objected at sentencing to the district court’s error in excluding
the statutory mandatory sentence, but the government did not appeal the error. Id.

       The Supreme Court granted Greenlaw’s petition for certiorari and vacated our
judgment with respect to Greenlaw’s sentence holding “that, absent a Government
appeal or cross-appeal, the sentence Greenlaw received should not have been
increased.” Greenlaw v. United States, 554 U.S.__, 128 S. Ct. 2559, 2562 (June 23,
2008). Utilizing the principle of party presentation and 18 U.S.C. § 3742(b), the
Supreme Court concluded “Rule 52(b) does not invite appellate court interference
with [the Department of Justice Officers’] assessment” not to pursue an appeal of a
sentencing error in which the district court failed to apply a statutory mandatory
consecutive minimum sentence. Id. at 2567.

       We now affirm the district court’s original sentence of 442 months
imprisonment imposed upon Greenlaw. Because the Supreme Court’s decision does
not affect our original decision affirming the district court’s judgment in all other
respects, we reinstate our original opinion, with this opinion only serving to change
our decision vacating and remanding Greenlaw’s sentence. The district court is
affirmed on all issues. The case is remanded to the district court with instructions to
vacate its resentencing judgment entered on August 28, 2007, and to reimpose its now
affirmed original judgment.
                        ______________________________




      2
       Further explanation of the underlying facts of this case may be found at Carter,
481 F.3d at 604-05.

                                         -2-